KRUEGER, Judge.
The appellant was tried and convicted of maintaining a nuisance, and his punishment was assessed at a fine of $100.
*988Since the appeal in this case was perfected the appellant died an unnatural death as will appear from an affidavit filed in this cause by the district attorney by and through one of his assistants, together with a certified copy of the inquest proceedings.
It is therefore ordered that the appeal in this casé be, and the same is, abated.
PER.CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.